TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-21-00040-CR


                             Stephen Shepard Clifford, Appellant

                                                v.

                                  The State of Texas, Appellee


               FROM THE 51ST DISTRICT COURT OF STERLING COUNTY
             NO. 982, THE HONORABLE CARMEN DUSEK, JUDGE PRESIDING



                                           ORDER


PER CURIAM

               Appellant’s brief on appeal was originally due June 24, 2021. On counsel’s

motions, the time for filing was extended to October 11, 2021. On November 9, 2021, this Court

sent a notice to appellant informing him that his brief was overdue and requesting a response

by November 19, 2021. On November 19, 2021, appellant’s counsel filed a fourth motion,

requesting that the Court extend the time for filing appellant’s brief. We grant the motion for

extension of time and order appellant to file a brief no later than December 20, 2021. No further

extension of time will be granted and failure to comply with this order will result in the referral

of this case to the trial court for a hearing under Rule 38.8(b) of the Texas Rules of Appellate

Procedure. See Tex. R. App. P. 38.8(b).

               It is ordered on December 3, 2021.
Before Justices Goodwin, Baker, and Smith

Do Not Publish




                                            2